Order entered July 2, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01451-CV

                                EDWIN M. SIGEL, Appellant

                                                V.

                                    RAZI AAMIR, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-15162

                                           ORDER
       The Court has before it appellant’s June 27, 2013 motion to extend time to file brief in

reply to appellee’s brief. The Court GRANTS the motion and ORDERS that the reply brief

tendered by appellant on June 26, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE